DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 7/29/19 has been entered.  Claims 1-15 are pending.
2.	The IDS filed 7/29/19 has been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 3, “the vehicle row” lacks antecedence since there is no previous recitation of a vehicle row.
B.	All claims depending from a rejected claim are also rejected for the same reasons.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.1	Claims 1, 3, 5-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhuiya et al. (US 2016/0379493).
A.	As per claim 1, Bhuiya discloses a passing gate determining device (Fig. 1) comprising an information acquirer to receive status of vehicles in front of gates (Fig. 4; [0043- communications via transceiver]) and a gate selector to select a gate based on the information [0043- best suited toll gate assigned].
B.	As per claim 3, as above whereby the gate is selected based on highest passage through gate [0046- toll booth clearance speed].
C.	As per claim 5, as above whereby the gate may be selected based on number of vehicles in front of each gate [0046- number of vehicles in lane/row].
D.	As per claim 6, as above whereby the gate may be selected based on length of backup at each lane [0046].
E.	As per claim 7, as above whereby gate may be selected based on vehicle entry point to predict which toll gate lane is the most preferable [0054].

G.	As per claim 10, as noted above for claim 1 whereby the device may be used in combination with an autonomous vehicle [0034].
H.	As per claims 11 and 12, as noted above for claim 1 whereby the computer-based device performs the functions of acquiring and selecting based on executable software stored on a computer-readable medium [0012].
I.	As per claim 13, as noted above whereby the gate may be selected based on passage (speed) through the toll gate [0046].
5.2	Claims 1, 3, 5, 6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012022629A1 (hereinafter D1).  Machine translation available at EPO online.
A.	As per claims 1, 11 and 12, D1 discloses an electronic (computer) based device (Fig. 2; [0024]) comprising an information acquirer to receive status of vehicles in front of gates (Figs. 1 and 2:47; [0014]) and a gate selector to select a gate based on the information [0024, 0026- unit 43 to select lane].
B.	As per claims 3 and 13, as noted above whereby the toll gate may be selected based on fastest clearance [0007].
C.	As per claims 5 and 6, as noted above whereby the number of vehicles in a lane (row) are taken into consideration in selecting the fastest lane [0011, 0012].
.
6.	Claims 2, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Tomatsu et al. (US 2017/0232967) discloses toll gate selection for an autonomous vehicle (Abs.; Figs. 5A,B and 6).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661